          Case 1:16-cv-00720-TJK Document 49 Filed 09/12/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

HUMANE SOCIETY INTERNATIONAL, )
                                   )
             Plaintiff,            )
                                   )
                     v.            ) Civil Action No. 16-720 (TJK)
                                   )
UNITED STATES FISH AND WILDLIFE )
SERVICE, et al.,                   )
                                   )
                                   )
             Defendants,           )
                                   )
and                                )
                                   )
SAFARI CLUB INTERNATIONAL,         )
                                   )
             Defendant-Intervenor. )
                                   )

          JOINT STATUS REPORT AND PROPOSED BRIEFING SCHEDULE

       Defendants United States Fish and Wildlife Service, United States Department of the

Interior, and the Secretary of the Interior (collectively, “Government Defendants”), Plaintiff

Humane Society International (“Plaintiff”), and Defendant-Intervenor Safari Club International

(“Safari Club”) (collectively, “Parties”) file this report and proposed briefing schedule pursuant

to the Court’s August 15, 2019 Order (ECF No. 47, “Order”). This is the tenth joint status report

submitted by the Parties. 1




1
  The first two joint status reports were submitted by Plaintiff and Government Defendants (ECF
Nos. 14, 18). Safari Club filed a status report on September 15, 2016 (ECF No. 19). All Parties
joined in the third, fourth, fifth, sixth, seventh, and eighth, and ninth joint status reports,
submitted on October 31, 2016, December 16, 2016, March 15, 2017, April 13, 2017, August 30,
2017, November 30, 2017, and February 15, 2018, respectively (ECF Nos. 22, 23, 24, 25, 27, 28,
and 30).
          Case 1:16-cv-00720-TJK Document 49 Filed 09/12/19 Page 2 of 4



       In its Order, the Court denied without prejudice Government Defendants’ Motion for

Summary Judgment, as to the applicability of Freedom of Information Act (“FOIA”) Exemption

4, and denied without prejudice Plaintiff’s Cross-Motion for Summary Judgment, as to the

applicability of Exemption 4. Order at 2, 7, 16. The Court requested that the Parties file renewed

motions for summary judgment to brief the applicability of Exemption 4 in light of the Supreme

Court’s decision in Food Marketing Institute v. Argus Leader Media, 139 S. Ct. 2356 (2019), and

file a proposed briefing schedule for these renewed motions. Id. at 7, 16.

       Therefore, Government Defendants and Plaintiff propose the following schedule for

renewed motions addressing the applicability of Exemption 4:

           •   Government Defendants will file their Motion for Summary Judgment by October
               22, 2019;

           •   Safari Club will attempt to avoid duplication of arguments made in Government
               Defendants’ briefs and will file their motion or memorandum by October 29,
               2019;

           •   Plaintiff will file its Response to Government Defendants’ Renewed Motion for
               Summary Judgment, and its Cross-Motion for Summary Judgment, November 26,
               2019;

           •   Government Defendants will file their Response to Plaintiff’s Cross-Motion for
               Summary Judgment, and their Reply to Plaintiff’s Response to their Motion for
               Summary Judgment, by December 20, 2019;

           •   Safari Club will file any Response to Plaintiff’s Cross-Motion for Summary
               Judgment, and their Reply to Plaintiff’s Response to their Motion for Summary
               Judgment/Memorandum, by January 2, 2020; and

           •   Plaintiff will file its Reply to Government Defendants’ Response to Plaintiff’s
               Cross-Motion for Summary Judgment by January 24, 2020.

       Additionally, the Order granted Safari Club’s Motion for Summary Judgment as to the

applicability of FOIA Exemption 7(C), and granted Government Defendant’s Motion for

Summary Judgment as to the applicability of FOIA Exemption 7(C) and as to Plaintiff’s claim


                                                 2
          Case 1:16-cv-00720-TJK Document 49 Filed 09/12/19 Page 3 of 4



under the Administrative Procedure Act (“APA”). Order at 2, 16. As the Order only granted

summary judgment in part, and as there was no entry of judgment, it is the Parties’ understanding

that the Order is interlocutory, and that no Party may appeal this Court’s rulings as to the

applicability of FOIA Exemptions 6 or 7(C), or as to the APA, at this time. Rather, it is the

Parties’ understanding that the Court’s ruling on these issues will become appealable after this

Court has ruled on the applicability of FOIA Exemption 4 and entered judgment on the Parties’

Motions for Summary Judgment.



Dated: September 12, 2019             Respectfully submitted,

                                      /s/ Laura Friend Smythe______
                                      Laura Friend Smythe (D.D.C. Bar No. NY0217)
                                      The Humane Society of the United States
                                      1255 23rd Street NW, Washington, DC 20037
                                      lsmythe@humanesociety.org
                                      Phone (202) 676-2331, Fax (202) 778-6126

                                      /s/ Anna Frostic
                                      Anna Frostic (D.C. Bar No. 977732)
                                      The Humane Society of the United States
                                      1255 23rd Street NW, Washington, DC 20037
                                      afrostic@humanesociety.org
                                      Phone (202) 676-2333, Fax (202) 778-6126

                                      Attorneys for Humane Society International

                                      JESSIE K. LIU, DC Bar #472845
                                      United States Attorney

                                      DANIEL F. VAN HORN, DC Bar #924092
                                      Chief, Civil Division

                                      /s/ W. Mark Nebeker_______
                                      W. MARK NEBEKER, DC Bar #396739
                                      Assistant United States Attorney
                                      Civil Division
                                      555 Fourth St., N.W.
                                      Washington, DC 20530

                                                 3
Case 1:16-cv-00720-TJK Document 49 Filed 09/12/19 Page 4 of 4



                     (202) 252-2536
                     mark.nebeker@usdoj.gov

                     Attorneys for Government Defendants

                     /s/ Jeremy E. Clare
                     Jeremy E. Clare
                     D.C. Bar # 1015688
                     Anna M. Seidman
                     D.C. Bar # 417091
                     Safari Club International
                     501 2nd Street N.E.
                     Washington, D.C. 20002
                     Tel: (202) 543-8733
                     Fax: (202) 543-1205
                     jclare@safariclub.org
                     aseidman@safariclub.org

                     Attorneys for Defendant-Intervenor
                     Safari Club International




                               4
